Citation Nr: 1703402	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for patellofemoral syndrome (PFS) of the left knee prior to May 10, 2016.  

2.  Entitlement to an initial rating in excess of 10 percent for PFS, since May 10, 2016.  

3.  Entitlement to service connection for ovarian cysts, to include surgery for left ovarian cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PFS, left knee, with a noncompensable rating, effective April 2011.  By rating decision of December 2016, PFS, left knee, was increased from a noncompensable rating to 10 percent, effective May 2016.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim is still in appellate status.  

In an October 2012 rating decision, service connection was denied for ovarian cysts, to include surgery for a left ovarian cyst.  The Veteran disagreed with the denial and the current appeal ensued.  

The issue of service connection for ovarian cysts, to include surgery for a left ovarian cyst, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.  



FINDINGS OF FACT

1.  PFS of the left knee, prior to May 10, 2016, was productive of flexion limited to 135 degrees, full extension, and buckling; no pain, fatigability, weakness, swelling or locking is shown.  

2.  PFS of the left knee, since May 10,  2016, was productive of flexion limited to 125 degrees, full extension, buckling, and pain; no fatigability, weakness, swelling or locking is shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial noncompensable rating prior to May 10, 2016 for PFS of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5258, 5260, 5261 (2016).  

2.  The criteria for an initial rating in excess of 10 percent since May 10, 2016 for PFS of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5258, 5260, 5261 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for his PFS of the left knee arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist an appellant in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, VA treatment records, and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in April 2012 and November 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Veteran was offered the opportunity to testify before the Board in this case.  She declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Initial Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that the Veteran is appealing the initial disability ratings assigned for her PFS of the left knee.  As such, the claim requires consideration of the entire time period involved, and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

The Court has stated that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  

Knee Rating Criteria

For the period prior to May 2016, the RO assigned a noncompensable disability rating for PFS, left knee with limitation of flexion under Diagnostic Code 5260.  In this case, Diagnostic Code 5260 reflects consideration of the effects of limited flexion.  In addition, PFS, left knee, also can be rated under limitation of extension under Diagnostic Code 5261.  

Diagnostic Code 5260, provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion and limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  

The Board finds that the preponderance of the competent and probative evidence of record is against a compensable rating prior to May 10, 2016, or in excess of a 10 percent rating since May 10, 2016 for PFS of the left knee with limitation of flexion and extension under Diagnostic Codes (DCs) 5260 and 5261, respectively.  

As noted above, in order to warrant an initial compensable rating for the Veteran's PFS, left knee, under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  For the period prior to May 10, 2016, the Veteran's flexion of the left knee was limited, at most, to 135 degrees.  (See April 2012 VA orthopedic examination report).  Thus, flexion of the left knee has not been limited to anywhere near 45 degrees or less, such that an initial 10 percent, or higher, rating prior to May 10, 2016 , would be assigned under Diagnostic Code 5260.  

In addition, the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for the service-connected PFS, left knee degenerative joint disease with limitation of flexion since May 10, 2016.  Since May 2016, flexion of the left knee was limited at most, to 125 degrees.  (See November 2016 VA orthopedic examination report).  Thus, flexion of the left knee has not been limited to anywhere near 45 degrees or less, such that an initial increased (10 percent or higher) rating since May 10, 2016 , would be assigned under Diagnostic Code 5260.  Pain limited functional loss which warranted no more than 10 percent since May 10, 2016, was already evaluated as such.  Nothing indicative of a finding higher than a 10 percent rating since May 10, 2016, has been shown.  

As for extension, in order to warrant a compensable rating for left knee extension, the Veteran's left knee extension would need to be limited to 10 degree or higher.  However, at no time during the appellate period has the Veteran's left knee extension been anything except full.  There has been no limitation of extension of her left knee at all, necessary to warrant a compensable rating for extension under Diagnostic Code 5261.  

Notwithstanding the foregoing, the Board finds that although the Veteran occasionally wears a brace, VA examination reports, dated in April 2012 and November 2016, were negative for any instability or subluxation of the left knee.  
There is also no evidence of ankylosis of the left knee tibia or fibula, or traumatic acquired genu recurvatum to warrant a separate or higher rating under DCs 5256, 5262, or DC 5263, respectively, at any time during the rating period.  See 38 C.F.R. § 4.71a.  

The Veteran has reported chronic left knee pain since May 2016, and, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, higher compensation is not warranted under these provisions for the left knee because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent rating currently assigned to the service-connected left knee during the period since May 10, 2016.  When examined by VA in November 2016, the Veteran indicated that she was unable to run anymore and she was unable to squat.  That examiner, as well as VA examiner in April 2012, found no evidence of any weakness, fatigability, lack of endurance or incapacitating episodes as a result of the left knee disability.  Pain was found to limit functional loss during the November 2016 VA examination, but the examiner was unable to describe functional loss in terms of range of motion following repetitive use times three (3).  In fact, the Veteran's forward flexion of the left knee is adequately rated under the assigned noncompensable rating prior to May 10, 2016 and the 10 percent rating since May 10, 2016.  

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  

The Board has also considered the Veteran's statements that her PFS of the left knee is worse than reflected by the current ratings.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her left knee PFS disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's PFS left knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for PFS, left knee, is not warranted beyond a noncompensable rating prior to May 10, 20016 and a 10 percent rating since May 10, 2016.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's PFS, left knee.  Specifically, the pain, and limitation of motion have been considered by the rating criteria.  Moreover, there is no showing that the PFS, left knee, has caused marked interference with employment or has caused frequent periods of hospitalization. 

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran here is also service-connected for urinary stress incontinence, uterine fibroids, migraines, anemia, and eczematous dermatitis.  However, there are no pertinent symptoms that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, a compensable rating of the left knee prior to May 10, 2010 and a rating in excess of 10 percent for the left knee since May 10, 2010 is not warranted.  


ORDER

An initial compensable rating for PFS of the left knee prior to May 10, 2016 is denied.  

An initial rating in excess of 10 percent for PFS of the left knee since May 10, 2016 is denied.  



REMAND

The Veteran claims that service connection for ovarian cysts, to include surgery for left ovarian cyst, is warranted based on service incurrence.  In the alternative, it is claimed that service connection for ovarian cysts, to include surgery for left ovarian cyst, is due to or aggravated by the Veteran's service-connected uterine fibroids.  

In a September 2011 VA examination, the examiner indicated that the ovarian cyst was diagnosed more than a year after service and none of the Veteran's conditions would likely cause an ovarian cyst.  No rationale was given for this opinion.  

However, in May 2005, the Veteran had a retirement examination wherein the Veteran discussed questionable cysts.  Again, in November 2005, when seen for fibroid management, the Veteran again raised questionable cysts.  

The September 2011 VA examination not only did not indicate that other conditions that the Veteran had would not cause ovarian cysts, there was no discussion regarding aggravation of her cyst by her other service-connected disabilities.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, an additional VA examination and opinion are needed to provide a rationale for opinions previously expressed and to address secondary service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by AOJ.  

2.  Following completion of the above, the AOJ should arrange for a VA gynecological or other appropriate examination(s) to determine the presence and etiology of any currently diagnosed ovarian cysts, to include surgery for left ovarian cyst.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

Any of the Veteran's service-connected disabilities (to include uterine fibroids, urinary stress incontinence, and anemia associated with uterine fibroids) caused or aggravated any claimed ovarian cysts, to include surgery for left ovarian cyst, the Veteran may have (or had at any point since discharge from service in November 2005). 

If it is determined that aggravation beyond the natural progress of ovarian cysts, to include surgery for left ovarian cyst, exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file, to include any Virtual VA or VBMS files, must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


